White v Mayfield (2018 NY Slip Op 03269)





White v Mayfield


2018 NY Slip Op 03269


Decided on May 4, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 4, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: LINDLEY, J.P., DEJOSEPH, CURRAN, AND TROUTMAN, JJ.


489 CA 17-01296

[*1]ARIANA WHITE, PLAINTIFF-RESPONDENT,
vMAURICE MAYFIELD, JULIE ROBERTSON, DEFENDANTS, AND BUFFALO AUTO RENTAL, INC., DEFENDANT-APPELLANT. (APPEAL NO. 1.) 


LAW OFFICES OF KEVIN A. LANE, PLLC, BUFFALO (KEVIN A. LANE OF COUNSEL), FOR DEFENDANT-APPELLANT.
BROWN CHIARI LLP, BUFFALO (ERIC M. SHELTON OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Mark J. Grisanti, A.J.), entered November 1, 2016. The order, insofar as appealed from, denied the motion of defendant Buffalo Auto Rental, Inc. for summary judgment dismissing the complaint against it. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in White v Mayfield ([appeal No. 2] — AD3d — [May 4, 2018] [4th Dept 2018]).
Entered: May 4, 2018
Mark W. Bennett
Clerk of the Court